Citation Nr: 1603942	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar degenerative joint disease (also claimed as lower back problems).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2012, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of this proceeding is of record.  

The Board remanded this case in July 2010, September 2011, January 2013 and September 2013 for additional development, to include scheduling VA examinations.


FINDING OF FACT

The Veteran's back disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in January 2008.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in March 2008 (with an April 2014 addendum pinion) regarding the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds the March 2008 VA examination in conjunction with the April 2014 medical opinion are adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  





II.  Analysis

Service Connection for a Back Disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for back disability.  Specifically, he asserts that his current back disability is the result of constant lifting and falling off of aircraft equipment during his active service.  

A January 1974 STR shows the Veteran presented with complaints of back pain; the complaints were not attributed to a diagnosed disorder.
 
A September 2006 VA treatment record shows the Veteran was diagnosed with lumbar degenerative disc disease and joint disease.  

The Veteran underwent VA examination of the lumbar spine in March 2008.  In the resulting report, the VA examiner chronicled the Veteran's reported history related to his lumbar spine, to include diagnosis of lumbar degenerative disease and joint disease but did not provide a nexus opinion as to etiology.

In an April 2014 addendum opinion, the examiner noted the Veteran's in-service treatment for back pain in January 1974 and a 2007 physical therapy note documenting that the date of onset of lumbar symptoms was in 1991, 17 years post-service discharge.  The examiner opined that the Veteran's current back condition was less likely than not (less than 50 percent probability) causally related to his January 1974 in-service treatment or otherwise related to active service.  In reaching this conclusion, the VA examiner noted there was no evidence of trauma to the back indicated by the January 1974 STR and no treatment for a residual back condition within one year of separation from service, noting that the Veteran works in construction, a labor intensive environment, requiring lifting and bending.  In the resulting report, the examiner further noted that a 2006 MRI shows degenerative disc disease and current diagnosis of spondylosis or degenerative arthritis of the joints.  The examiner concluded that the Veteran's degenerative disc disease disability was related to aging and likely aggravated by the Veteran's work in construction, and explained that spondylosis can affect a person at any age.  The examiner noted that older people are more susceptible.  In so finding, the examiner noted that he reviewed the Veteran's claims file and found that there was no medical evidence of record to support that the Veteran had a significant back injury during military service that caused his current back condition.

Pertinent medical evidence of record include VA treatment records dated from February 2008 through October 2014, which reflect the Veteran received treatment for his back condition often presenting with complaints of pain.  Post-service private treatment records from Dr. K.M. show that the Veteran underwent examination of his back in June 2010.  Dr. M. diagnosed subluxation, and segmental dysfunction of the lumbar, cervical, and thoracic regions.  In the resulting report, Dr. M. noted the Veteran's report that he has had back problems since active military service.  The Board does find that the first element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253. 

As noted above, a January 1974 STR shows the Veteran presented with complaints of back pain on one occasion during active service.  His entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a back disability.  Specifically, his February 1971 entry examination and March 1976 separation examination shows a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service, indicates no history of back pain, and no indication of a disability at that time.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Further, although the Veteran's post-service treatment records show current diagnosis and treatment for a back disability, there is no persuasive evidence linking the Veteran's current disability to service.  The private treatment records do note the Veteran's self-report of injuring his back during military service but do not discuss his period of military service in any way.  

As indicated above, the Veteran asserts that his back disability is due to in-service incurrence of lifting and falling from aircraft equipment.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is competent to report that he injured his back in service.  However, the Veteran's statements are less probative than the medical evidence of record, to include the April 2014 VA examiner's addendum opinion, and the Veteran's service medical records, which reflect no event, injury, or disease in service to which a current disorder could be related; with exception of the January 1974 STR, which documents the Veteran presented with complaints of back pain.  The second element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253. 

Further, there is no probative evidence of a nexus between the claimed disability and service.  The medical evidence of record does not provide a link between the Veteran's back disability and service.  As discussed above, an April 2014 medical opinion was obtained to determine the etiology of the Veteran's back disability.  The examiner reviewed the claims file, to include STRs, the post-service treatment records and the Veteran's assertion that his back disability is related to military service.  The examiner ultimately opined that it was less likely than not (less than 50 percent probability) that the Veteran's current back disability was a result of service.  In so finding, the examiner explained that the Veteran's degenerative disc disease disability was related to aging and likely aggravated by the Veteran's work in construction.  The third element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  Service connection on a direct basis is not warranted. 

Additionally, the Board notes that the March 2008 VA examination report indicates that an MRI in 1991 noted lumbar spine DDD and DJD.  This MRI was taken as part of a workers' compensation case as a result of a nonmilitary job related injury to the upper back as a result of a fall.  

The Board assigns the April 2014 VA examiner's opinion significant probative weight because it was based on a full examination of the claims folder, fully addressed the Veteran's in-service symptoms and contentions, and was supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

In conclusion, the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for lumbar degenerative joint disease (also claimed as lower back problems) is denied.


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


